Writ denied but reserving relator’s right to renew application therefor on papers and record now on file herein and such supplemental record as may be proper in the event the respondent District Court and the Honorable Lyman H. Bennett, judge thereof, neglects, fails or omits to honor the affidavit of disqualification filed against him.
Done this 5th day of January, 1949.
HUGH ADAIR, Chief Justice.
ALBERT H. ANGSTMAN,
HARRY J. FREEBOURN,
LEE METCALF,
R. Y. BOTTOMLY,
Associate Justices.
Mr. Frank E. Blair and Mr. John M. Comfort, Esqs., of Virginia City, Attorneys for Relator.